Citation Nr: 0947415	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to November 2, 
2006 for the grant of special monthly pension based on the 
need for regular aid and attendance.

2.  Propriety of discontinuance of special monthly pension 
based on the need for regular aid and attendance, effective 
October 1, 2008.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2006 and June 2008 
rating decisions issued by the RO.
FINDINGS OF FACT

1.  Prior to November 2, 2006, the evidence of record does 
not show that the Veteran was in need of the regular aid and 
attendance of another person: he was not shown to be unable 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; there was no evidence indicating a 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, could be done without such aid; the Veteran was 
able to feed himself, attend to the wants of nature, and 
possessed no incapacity, physical or mental, which required 
care or assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.  

2.  The Veteran was awarded special monthly pension benefits 
in December 2006.

3.  The special monthly pension benefits were discontinued in 
June 2008, effective October 2008, based on the RO's finding 
that the Veteran was no longer in need of regular aid and 
attendance of another.  

4.  Discontinuance of special monthly pension based on the 
need for aid and attendance, effective October 1, 2008, was 
proper.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for aid and attendance have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.351(a)(1), 3.352, 3.400, 3.401 (2009).

2.  The RO's termination of special monthly pension, 
effective October 1, 2008, was proper. 38 U.S.C.A. §§ 1502, 
1521, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.352 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in December 2005 and September 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Special Monthly Pension

Laws and Regulations

VA regulations provide that the effective date for an award 
of special monthly pension based on the need for aid and 
attendance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.401(a).

A special monthly pension is payable to a veteran by reason 
of need for aid and attendance. 38 C.F.R. § 3.351(a)(1).  A 
veteran will be considered in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

Although a claimant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  See Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c).

Factual Background and Analysis

The Veteran's current claim for special monthly pension based 
on the need for aid and attendance was received by VA on 
November 30, 2005.  The RO initially denied the Veteran's 
claim in February, May and August 2006 rating decisions on 
the basis that the evidence of record did not show the need 
for aid and attendance or that the criteria for housebound 
benefits were met.  In the appealed December 2006 rating 
decision, the RO granted the Veteran's claim, effective 
November 2, 2006. 

In a January 2006 VA examination report, the examiner noted 
that the Veteran underwent right knee arthroscopic surgery in 
April 2005, the residuals of which had left the Veteran with 
mobility impairment.  Reportedly, the surgery was not 
successful and the Veteran could no longer get around well.  
The Veteran walked with a cane and could only go short 
distances; he was in need of a wheelchair.  During the 
evaluation, the Veteran contended that he needed the 
assistance of others for routine maintenance and upkeep of 
his home and for activities that occurred outside the home.  
The examiner determined that Veteran was capable of self 
care.  On examination the Veteran was in a wheelchair but 
could walk several steps with a cane.  His right knee was 
slightly swollen and reportedly constantly painful.  There 
was no laxity of the knee and he only had 30 degrees of 
flexion and 45 degrees of extension, at which point pain was 
noted.  The Veteran was unable to extend the knee beyond 30 
degrees because of pain.  The examiner noted the Veteran was 
incapable of repetitive motion of the right knee.

The examiner diagnosed mobility impairment, residual of right 
knee arthroscopic surgery in April 2005.   The examiner 
concluded it was of sufficient severity to make for a need 
for an attendant and to render the Veteran functionally 
housebound.

In the comment section of Authorization and Consent to 
Release Information to the Department of Veterans' Affairs 
(VA Form 21-4142) forms received in July 2006 and November 
2006, it was stated that the Veteran had degenerative 
arthritis in his right knee.  As a result, he experienced 
intolerable pain and had extremely limited mobility.  It was 
reported that the combination of the knee disorder and ulnar 
entrapment neuropathy rendered the Veteran housebound and bed 
ridden more than 60 percent of the day.  In the November 2006 
report, it was stated that following the surgery, the Veteran 
was released to HCR Manor Care for rehabilitation.  It was 
reported that the Veteran was unable to attend to his daily 
needs and would thus be assisted by HCR Manor Care 
indefinitely.  All three reports were written and signed by 
the Veteran.

In October 2006, the Veteran underwent total knee replacement 
surgery.  Subsequent October discharge report from HCR Manor 
Care reported that the Veteran would receive home care to 
start therapy on Mondays and Thursdays.

As noted, the Veteran's claim was received by VA on November 
30, 2005.  Accordingly, the earliest date possible for the 
grant of aid and attendance is November 30, 2005. In a 
January 2006 VA examination report, the examining physician 
noted that "The claimant is capable of all self-care".  The 
examiner indicated the Veteran's knee disorder was of 
sufficient severity to require the need for an attendant to 
assist with activities outside the house and maintenance of 
the house, concluding that the Veteran was functionally 
housebound.  In this regard, the physician is certainly 
competent to offer his medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  More recent 
evidence included three VA Form 21-4142 which were to the 
effect that the Veteran was unable to attend to his daily 
needs.  However, each of these forms was written and signed 
by the Veteran, and not by a physician, and provided no 
reasons or bases for the opinion.  Nor was it otherwise show 
that the Veteran needed the regular aid and attendance of 
another person to dress or undress him, or to keep him 
ordinarily clean and presentable; or to adjust of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; he 
could feed himself; attend to the wants of nature; nor did he 
require the care or assistance on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.  Based on the evidence of record the Board finds 
the criteria for an earlier effective date for special 
monthly pension based on the need for aid and attendance have 
not been met. 

Discontinuance of Special Monthly Pension 
  
Laws and Regulations

As noted, a person shall be considered to be in need of a 
regular aid and attendance if such person is (1) a patient in 
a nursing home or (2) helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.352.  Prior to discontinuing a veteran's 
special monthly pension based on aid and attendance, VA is 
required to comply with regulations applicable to all 
reduction or discontinuance cases.  38 C.F.R. § 3.105 (f) 
(2009).

Factual Background and Analysis

By rating action in April 2008, the RO proposed to 
discontinue the Veteran's special monthly pension based on 
aid and attendance. The Veteran was informed of the proposal 
by letter dated April 25, 2008, and was given 60 days to 
respond.

VA treatment records document the treatment the Veteran 
received for his various disorders, including his right total 
knee replacement.  In an October 2008 VA examination for aid 
and attendance and homebound, the Veteran reportedly was 
transported to the examination in a van with a lift.  He did 
not require an attendant to be present for the evaluation.  
He was not presently hospitalized or permanently bedridden.  
He had normal corrected vision with eyeglasses, was capable 
of managing his finances and could protect himself from the 
hazards of the daily environment.  He had a mild antalgic 
gait, for which he used a cane for ambulation.  

Examination of the upper extremities was unremarkable and the 
Veteran had no restrictions related thereto.  He was able to 
feed himself, fasten his clothing, bathe, shave and toilet 
without assistance.  The Veteran did have mild abnormal 
coordination, mild abnormal balance and coordination in the 
lower extremities.  Examination of the back was unremarkable.  
He could walk a maximum distance of half-a-block without 
assistance with the use of a cane.  Circumstances under which 
he left his house included physical therapy (three times per 
week, since 2007) and doctors' visits (four-five times per 
year).  Reportedly the Veteran had been disabled since 2002.  
Prior to his disability, the Veteran had been a loan officer 
for six years.  Reportedly, the Veteran was unable to perform 
his normal occupation (loan officer) due to his knee 
condition.

The Veteran was diagnosed with bilateral knee pain (right 
worse than left knee) with mild ambulatory dysfunction.  The 
examiner concluded that the Veteran was not a candidate for 
skilled nursing home care or assisted living facility.  
However, he would require some assistance at home for his 
housekeeping, shopping and cooking needs.

A private treatment record signed and dated by the Veteran in 
February 2009, reported the Veteran's home health services 
would end on April 4, 2009.  On a July 2009 medical statement 
for consideration of aid and attendance, in responding to the 
question "in your opinion, are there other pertinent facts 
which would show the claimant's need for aid and 
attendance," the VA physician from the rheumatology 
department responded right knee osteoarthritis; right 
shoulder osteoarthritis- needs joint replacement and 
assistance from caregiver.

Given this review of the record, the Board finds 
discontinuance of special monthly pension based on need for 
regular aid and attendance was proper.  In this regard, while 
the medical evidence of record documents that the Veteran 
requires assistance from a caregiver to attend to such needs 
as housekeeping, shopping and cooking needs; these tasks are 
not with the criteria for the award of air and attendance.  
The requirements for aid and attendance are not met, in that 
the Veteran is entire capable of feeding, dressing, bathing, 
attending to the needs of nature, nor does he require the 
care or assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.  Thus, 
special monthly pension based on the need for aid and 
attendance was properly terminated, effective October 1, 
2008.


ORDER

An effective date of November 30, 2005, for special monthly 
pension based on the need for aid and attendance is denied.

Restoration of special monthly pension based on the need for 
aid and attendance effective October 1, 2008, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


